UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 001-34393 CHINA AUTO LOGISTICS INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 20-2574314 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S.Employer Identification No.) Floor 1 FTZ International Auto Mall 86 Tianbao Avenue, Free Trade Zone Tianjin Province, The People’s Republic of China (Address of Principal Executive Offices) (Zip Code) (86) 22-2576-2771 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at May 9, 2014 Common Stock, $.001 par value per share 4,034,394shares TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2014 (Unaudited) and December 31, 2013 1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2014 and 2013 (Unaudited) 2 Condensed Consolidated Statements of Comprehensive (Loss) Income for the Three Months Ended March 31, 2014 and 2013 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2014 and 2013 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II – OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Default Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 28 SIGNATURES 29 PART I – FINANCIAL INFORMATION Item 1.Financial Statements CHINA AUTO LOGISTICS INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable – trade, Car King Tianjin - Receivable related to auto mall management fees - Receivables related to financing services Inventories Advances to suppliers Prepaid expenses Value added tax refundable Deferred tax assets Total current assets Property and equipment, net Ownership interest in Car King Tianjin Due from Car King Tianjin - Goodwill Intangible assets, net Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Bank overdraft $ $ Lines of credit related to financing services Short term borrowings Accounts payable - Notes payable to suppliers Accrued expenses Customer deposits Deferred revenue Payable related to acquisition of Zhonghe – current portion, net Due to former shareholder Due to director Income tax payable Deferred tax liability Total current liabilities Payable related to acquisition of Zhonghe, excluding current portion, net Deferred tax liability Total liabilities Equity China Auto Logistics Inc. shareholders’ equity Preferred stock, $0.001 par value, 5,000,000 shares authorized, none issued and outstanding - Common stock, $0.001 par value, 95,000,000 shares authorized, 4,034,394 shares issued and outstanding as of March 31, 2014 and December 31, 2013 Additional paid-in capital Accumulated other comprehensive income Retained earnings Total China Auto Logistics Inc. shareholders’ equity Noncontrolling interests Total equity Total liabilities and shareholders’ equity $ $ The accompanying notes form an integral part of these condensed consolidated financial statements 1 CHINA AUTO LOGISTICS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) ThreeMonthsEndedMarch 31, Net revenue $ $ Cost of revenue Gross profit Operating expenses: Selling and marketing General and administrative Total operating expenses (Loss) income from operations ) Other income (expenses) Interest income Interest expense ) ) Gain on disposal of property and equipment - Equity loss – share of investee company loss ) - Foreign exchange loss ) ) Total other expenses ) ) (Loss) income before income taxes ) Income tax (benefit) expense ) Net (loss) income ) Less: Net (loss) income attributable to noncontrolling interests ) Net (loss) income attributable to shareholders of China Auto Logistics Inc. $ ) $ (Loss) earnings per share attributable to shareholders of China Auto Logistics Inc.– basic and diluted $ ) $ Weighted average number of common share Outstanding – basic and diluted The accompanying notes form an integral part of these condensed consolidated financial statements 2 CHINA AUTO LOGISTICS INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (UNAUDITED) ThreeMonthsEnded March 31, Net (loss) income $ ) $ Other comprehensive (loss) income Foreign currency translation adjustments (529,050 ) Comprehensive (loss) income (1,876,088 ) Less: Comprehensive (loss) incomeattributable to noncontrolling interests (1,676 ) Comprehensive (loss) income attributable to shareholders of China Auto Logistics Inc. $ ) $ The accompanying notes form an integral part of these condensed consolidated financial statements 3 CHINA AUTO LOGISTICS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months EndedMarch 31, Cash flows from operating activities Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by (used in) operating activities Depreciation on property and equipment Gain on disposal of property and equipment ) - Equity loss – share of investee company loss - Change of Inventory reserve ) - Change of deferred tax assets - Change of deferred tax liabilities ) - Changes in operating assets and liabilities: Restricted cash Accounts receivable – trade, Car King Tianjin ) ) Receivable related to auto mall management fees - Receivables related to financing services ) ) Notes receivable - ) Inventories ) Advances to suppliers ) ) Prepaid expenses, other current assets and other assets ) Value added tax receivable ) Accounts payable Line of credit related to financing services Notes payable to suppliers ) - Accrued expenses ) Accrued interest - Value added tax payable - Customer deposits Deferred revenue ) ) Income tax payable Net cash (used in) provided by operating activities ) Cash flows from investing activities Proceeds from disposal of property and equipment - Purchase of property and equipment ) ) Advances to Car King Tianjin ) - Net cash used in investing activities ) ) Cash flows from financing activities Bank overdraft ) - Proceeds from short-term borrowings Repayments of short-term borrowings ) ) Decrease in restricted cash related to short-term borrowings ) - Proceeds from director Repayments to director ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate change on cash ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of period Cash and cash equivalents at the end of period $ $ Supplemental disclosure of cash flow information Interest paid $ $ Income taxes paid $ - $ The accompanying notes form an integral part of these condensed consolidated financial statements 4 CHINA AUTO LOGISTICS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (1)Summary of Significant Accounting Policies Organization, Nature of Business and Basis of Presentation China Auto Logistics Inc. (the “Company” or “China Auto”) operates through its wholly-owned subsidiary Ever Auspicious International Limited, a Hong Kong corporation (“HKCo.”), and its wholly-owned subsidiary Tianjin Seashore New District Shisheng Business Trading Group Co.Ltd.(“Shisheng”), a company established under the laws of the People’s Republic of China (“PRC”) and Shisheng’s wholly owned and majority owned subsidiaries, Tianjin Ganghui Information Technology Corp. (“Ganghui”), Tianjin Hengjia Port Logistics Corp. (“Hengjia”), Zhengji International Trading Corp. (“Zhengji”), and Tianjin Zhonghe Auto Sales Service Co., Ltd. (“Zhonghe”).The Company also has a 40% ownership interest in a joint venture betweenZhonghe and Car King (China) Used Car Trading Co., Ltd. (“Car King Tianjin”). The Company’s principal businesses include (i) sales of imported automobiles, (ii) financing services related to imported automobiles, (iii) automobile information websites and advertising services, (iv) logistics services related to the automobile importing process and other automobile value added services, such as assistance with customs clearance, storage and nationwide delivery services, and (iv) airport auto mall automotive services, and (v) airport auto mall automotive services including selling used cars through Car King Tianjin and leasing the Airport International Auto Mall facility in Tianjin, China (the “Airport International Auto Mall”) to Car King Tianjin and other tenants.The Cooperation Agreement dated March 1, 2013, by and between the Company and Tianjin Prominent Hero International Logistics Co., Ltd, to manage the International Auto Mall in Tianjin, China, expired according to its terms on February 28, 2014, and was not renewed. Therefore, as of March 1, 2014, the Company no longer provides auto mall management services. The accompanying condensed consolidated balance sheet as of December 31, 2013, which has been derived from the audited consolidated financial statements and the accompanying unaudited condensed consolidated financial statements, have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).Certain information and note disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted pursuant to those rules and regulations and the Company believes that the disclosures made are adequate to make the information not misleading. In the opinion of management, these condensed consolidated financial statements reflect all adjustments which are of a normal recurring nature and which are necessary to present fairly the financial position of China Auto as of March 31, 2014 and the results of its operations, and cash flows for the three-month periods ended March 31, 2014 and 2013.These condensed consolidated financial statements and related notes should be read in conjunction with the Company’s annual report on Form 10-K for the fiscal year ended December 31, 2013.The results of operations for the three-month period ended March 31, 2014 are not necessarily indicative of the results which may be expected for the entire fiscal year. The preparation of condensed consolidated financial statements in conformity with U.S. GAAP requires the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Principles of Consolidation The condensed consolidated financial statements include the financial statements of China Auto and its wholly-owned and majority-owned subsidiaries.All inter-company transactions and balances have been eliminated in preparation of the condensed consolidated financial statements. Currency Reporting The Company’s operations in the PRC use the local currency, Renminbi (“RMB”), as their functional currency, whereas amounts reported in the accompanying condensed consolidated financial statements and disclosures are stated in U.S. dollars, the reporting currency of the Company, unless stated otherwise.As such, the condensed consolidated balance sheets of the Company have been translated into U.S. dollars at the current rates as of March 31, 2014 and December 31, 2013 and the condensed consolidated statements of income have been translated into U.S. dollars at the weighted average rates during the periods the transactions were recognized. The resulting foreign currency translation adjustments are recorded in determining other comprehensive income in the condensed consolidated statements of comprehensive income and as a separate component of equity in the condensed consolidated balance sheets. 5 Revenue Recognition The Company’s main source of income was generated through (1) sales of automobiles, (2) service fees for assisting customers to get bank financing on purchases of automobiles, (3) web-based advertising service fees, including fees from (i) displaying graphical advertisements on the Company websites and (ii) web-based listing services that allow customers to place automobile related information on the Company’s websites, (4)automobile value added services, (5) airport auto mall automotive services. As indicated above, as of March 1, 2014, the Company no longer performs auto mall management services, and therefore, it will no longer recognize revenue related to such services. The Company recognizes revenue when there is persuasive evidence of an arrangement, delivery has occurred upon shipment or services have been rendered, the seller’s price to the buyer is fixed or determinable, and collectibility is reasonably assured. The Company recognizes the sales of automobiles upon delivery and acceptance by the customers and where collectibility is reasonably assured. Service revenue related to financing services is recognized ratably over the financing period. Service fees for graphical advertisements on the Company’s websites are charged on a fixed fee basis.The Company recognizes the advertising revenue when the service is performed over the service term.The Company charges a monthly fee for listing services and recognizes the revenue when services are performed.The Company offers sales incentives to its customers in the form of (i) subscription exemption; (ii) discounted prices and (iii) free advertisements.The Company classifies sales incentives as a reduction of net revenues.Revenues, net of discounts and allowances, are recognized ratably over the service periods. The Company recognizes revenue from automobile value added services when such services are performed. Airport auto mall automotive services include (i) the rental of the Airport International Auto Mall, and (ii) equity income (loss) derived from Car King Tianjin.Rental income from the Airport International Auto Mall is recognized based on the monthly rent agreed upon with our tenants.The equity income (loss) derived from Car King Tianjin is recognized based on the Company’s 40% ownership share of Car King Tianjin’s net income (loss). Value added taxes (“VAT”) represent amounts collected on behalf of specific regulatory agencies that require remittance by a specified date.These amounts are collected at the time of sales and are detailed on invoices provided to customers.The Company accounts for VAT on a net basis.The Company recorded and paid business taxes based on a percentage of the net service revenues and reported the service revenue net of the business taxes and other sales related taxes. Receivables Related to Financing Services The Company records receivables related to financing services when cash is loaned to customers to finance their purchases of automobiles.Upon repayment by customers, the Company records the amounts as reductions of receivables related to financing services.Receivables related to financing services represent the aggregate outstanding balance of loans from customers related to their purchases of automobiles and are considered receivables held for investment.The Company charges a fee for providing loan services and such fees are prepaid by customers.The Company amortizes these fees over the receivable term, which is typically 90 days, using the straight-line method.The Company records such amortized amounts as financing fee income and the unamortized amount is classified as deferred revenue on the Company’s condensed consolidated balance sheets. The Company evaluates the collectibility of outstanding receivables at the end of each of the reporting periods and makes estimates for potential credit losses.The Company has not experienced any losses on its receivables related to financing services historically and accordingly did not record any allowance for credit losses as of March 31, 2014 and December 31, 2013. Basic and Diluted Earnings (Loss) Per Share Basic earnings (loss) per common share is computed by dividing net earnings (loss) available to common stockholders by the weighted average number of common shares outstanding.Diluted earnings (loss) per common share is computed similarly to basic earnings per common share, except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive.As of March 31, 2014 and 2013, the Company did not have any common stock equivalents, therefore, the basic earnings (loss) per share is the same as the diluted earnings (loss) per share. 6 New Accounting Standards The Company is not aware of any recently issued accounting pronouncements that, when adopted, will have a material effect on the Company’s financial position, results of operations or cash flows. (2)Restricted Cash Restricted cash consists of cash which is not available for use in the Company’s operations and is summarized as follows: March 31, December 31, Collateral for bank’s issuance of letters of credit to the Company’s customers $ $ Collateral for lines of credit related to financing services - Collateral for short-term borrowings Collateral for notes payable to suppliers $ $ (3)Property and Equipment A summary of property and equipment is as follows: March 31, December 31, Buildings and land use rights $ $ Computers Office equipment, furniture and fixtures Leasehold improvement Automobiles Less: Accumulated depreciation and amortization $ $ Depreciation and amortization expenses for property and equipment amounted to approximately $644,807 and $28,153for the three months ended March 31, 2014 and 2013, respectively. (4)Goodwill The changes in the carrying amount of goodwill for the year ended December 31, 2013 and the three months ended March 31, 2014 are as follows: Reporting Segments Sales of Automobiles Airport Auto Mall Automotive Services Total Balance as of January 1, 2013 $ - $ - $ - Acquisition of Zhonghe Translation adjustment Balance as of December 31, 2013 $ $ $ Translation adjustment ) ) ) Balance as of March 31, 2014 $ $ $ 7 (5) Intangible Assets, Net The Company acquired customer relations in connection with the acquisition of Zhonghe on November 30, 2013.As of March 31, 2014 and December 31, 2013, the customer relations is summarized as follows: As of March 31, 2014 Life Cost Foreign currency translation adjustments Less: Accumulated Impairment Less: Accumulated Amortization Net Carrying Amount Intangible assets subject to amortization - Customer relations 5 years $ ) - $ As of December 31, 2013 Life Cost Foreign currency translation adjustments Less: Accumulated Impairment Less: Accumulated Amortization Net Carrying Amount Intangible assets subject to amortization - Customer relations 5 years $ - $ Amortization expense for intangible assets was $27,798 and $0 for the three months ended March 31, 2014 and 2013, respectively. (6) Equity Investment in Car King Tianjin The Company’s investment in Car King Tianjin is accounted for using the equity method of accounting.Car King Tianjin’s operations commenced on March 6, 2014.The results of operations and financial position of the Company’s equity basis investments are summarized below: Condensed income statement information: Three Months Ended March 31, 2014 Net sales $ Gross profit Net loss ) The Company’s equity in net loss of Car King Tianjin $ ) 8 Condensed balance sheet information: As of March 31 Current assets $ Non current assets Total assets $ Current liabilities $ Equity Current liabilities and equity $ The Company’s ownership interest in Car King Tianjin $ (7)Bank Overdraft In March 2013, the Company entered into an overdraft agreement with PuDong Development Bank.Under the terms of the agreement, the Company can draw on its bank account up to $2,439,429 (RMB 15,000,000) in excess of the funds on deposit.The overdraft amount is subject to an annual interest rate at 6.72% and the maximum overdraft period cannot exceed 89 days.The overdraft agreement is guaranteed by Ms. Cheng Weihong, a Director and Senior Vice President of the Company, and a non-related entity which is a supplier and a customer of the Company, and matured in December 2013.The outstanding balance of this facility was $2,439,429 as of December 31, 2013. In January 2014, the Company entered into an overdraft agreement with PuDong Development Bank.Under the terms of the agreement, the Company can draw on its bank account up to $2,434,314 (RMB 15,000,000) in excess of the funds on deposit.The overdraft amount is subject to an annual interest rate of 6.72% and the maximum overdraft period cannot exceed 89 days.The overdraft agreement is guaranteed by Ms. Cheng Weihong, a Director and Senior Vice President of the Company, and a non-related entity which is a supplier and a customer of the Company, and matures in December 2014.The outstanding balance of the facility was $2,415,942 as of March 31, 2014. (8)Lines of Credit Related to Financing Services The Company provides financing services to its customers using the Company’s bank facility lines of credit. The Company earns a service fee for drawing its facility lines related to its customers’ purchases of automobiles and payment of import taxes. Customers bear all the interest and fees charged by the banks and prepay those fees upon the execution of their service contracts with the Company. Customers are also required to make a deposit in the range of 10% to 15% of the purchase price of the automobiles. If customers default on payment, the banks take custody of the automobiles until the borrowings are fully repaid. Interest charged by the banks for draws on these facility lines of credit is classified as cost of revenue in the consolidated statements of operations. Interest expense related to these lines of credit was $972,638 and $569,976 for the three months ended March 31, 2014 and 2013, respectively. 9 A summary of the Company’s lines of credit related to financing services follows: China Merchants Bank In June 2012, the Company entered into a facility line of credit agreement with China Merchants Bank. Under the terms of the agreement, the Company could borrow a maximum amount of $12,983,008 (RMB 80,000,000). The borrowings under the facility line of credit bear interest at rates to be determined upon drawing. During the three months ended March 31, 2014, the interest is charged at rates ranging between 4.54% and 4.84% per annum and is repayable within 3 months from the dates of drawing. As of March 31, 2014 and December 31, 2013, the Company had an outstanding balance of $10,279,942 and $3,930,068, respectively, under the facility line of credit. The facility line of credit is guaranteed by Ms. Cheng Weihong, a Director and Senior Vice President of the Company, and a non-related entity which is a supplier of the Company, and matured in June 2013 and was renewed for one year through June 2014 with substantially the same terms. Agricultural Bank of China In September 2013, the Company entered into a facility line of credit agreement with Agricultural Bank of China. Under the terms of the agreement, the Company could borrow a maximum amount of $84,389,555 (RMB 520,000,000). The facility line of credit is guaranteed by five non-related entities, which are customers, suppliers or both.During the three months ended March 31, 2014, the borrowings under this facility line of credit bore interest at rates ranging from 4.83% to 6.19% per annum and were repayable on the due dates, which were determined prior to each draw. As of March 31, 2014 and December 31, 2013, the Company had outstanding balances of $66,980,432 and $55,298,731, respectively, under this facility line of credit.The outstanding balance was secured by the amount of $0 and $8,733,869 deposited to the bank, which is presented as restricted cash on the consolidated balance sheets as of March 31, 2014 and December 31, 2013, respectively. PuDong Development Bank In December 2013, the Company entered into a facility line of credit agreement with PuDong Development Bank. Under the terms of the agreement, the Company could borrow a maximum amount of $19,474,513 (RMB 120,000,000). During the three months ended March 31, 2014, the borrowings under this facility line of credit bore interest at rates ranging from 4.23% to 5.44% per annum. As of March 31, 2014 and December 31, 2013, the Company had outstanding balances of $8,147,895 and $553,865, respectively, under the facility line of credit. The facility line of credit was guaranteed by Ms. Cheng Weihong, a Director and Senior Vice President of the Company, and a non-related entity, which is a supplier of the Company, and matures in December 2014. China Zheshang Bank In September 2013, the Company entered into a facility line of credit agreement with China Zheshang Bank.Under the terms of the agreement, the Company could borrow a maximum amount of $24,343,141 (RMB 150,000,000). This facility line of credit is guaranteed by (i) Mr. Tong Shiping, the Company’s Chairman, President and CEO, (ii) Ms. Cheng Weihong, a Director and Senior Vice President of the Company, (iii) Tianjin Binhai International Automall Ltd. Co., a customer, (iv) Zhonghe, the Company’s subsidiary, and (v) Hezhong (Tianjin) International Development Ltd. Co., the former owner of Zhonghe.This facility matures in September 2014.The borrowings under this facility line of credit bear interest at a rate of 5.00% per annum andare repayable within 3 months from the dates of drawing. As of March 31, 2014 and December 31, 2013 the Company had outstanding balances of $7,993,168 and $6,390,648, respectively, under this facility line of credit. Industrial and Commercial Bank of China In February 2014, the Company obtained a facility from Industrial and Commercial Bank of China. Under the terms of the agreement, the Company can borrow a maximum amount of $16,228,761 (RMB100,000,000).The facility line of credit is guaranteed by Hezhong (Tianjin) International Development Ltd. Co., Zhonghe’s former owner. During the three months ended March 31, 2014, the borrowings under this facility line of credit bore interest at a rate of 3.83% per annum and were repayable on the due dates, which were determined prior to each draw. As of March 31, 2014 and December 31, 2013, the Company had outstanding balances of $658,594 and $0, respectively, under this facility line of credit. 10 (9) Short Term Borrowings Agricultural Bank of China In order to obtain short term financing, the Company entered into a term loan agreement in December 2013 with Agricultural Bank of China, which is settled in US dollars.The outstanding balance totaled $2,977,090 and $3,002,182 of short term foreign currency borrowings as of March 31, 2014 and of December 31, 2013, respectively. These short term foreign currency borrowings bear interest at rates ranging between 1.73% and 3.34% per annum, mature within six months from the dates of borrowing and are secured by the amount of $2,979,883 and $3,004,998 (RMB 18,361,739), respectively, deposited to the bank, which is presented as restricted cash on the consolidated balance sheets as of March 31, 2014 and December 31, 2013, respectively. During the three months ended March 31, 2014, the Company entered into six term loan agreements with Agricultural Bank of China to obtain short term financing, which are settled in US dollars.The outstanding balance totaled $18,652,872 and $0 of short term foreign currency borrowings with Agricultural Bank of China as of March 31, 2014 and December, 31, 2013. These short term foreign currency borrowings bear interest at rates ranging between 1.73% and 3.33% per annum, mature within six months from the dates of borrowing and are secured by the amount of $18,892,773 (RMB 116,415,381) and $0 deposited to the bank, which is presented as restricted cash on the consolidated balance sheets as of March 31, 2014 and December 31, 2013, respectively. In March 2014, the Company entered into a working capital loan agreement with Agricultural Bank of China to obtain short term financing.Under the terms of the agreement, the Company can borrow up to $9,737,256 (RMB 60,000,000).The outstanding balance totaled $9,737,256 as of March 31, 2014.This short term loan bears interest at a rate of 6.6% per annum, matures in March 2015, and is secured by the Airport International Auto Mall and related land use rights. China Zheshang Bank In August 2013 and September 2013, the Company entered into four loan agreements with China Zheshang Bank. Under the terms of the agreements, the Company borrowed an aggregate amount of $3,243,615 (RMB 19,904,114). The borrowings under these loan agreements bear interest at a rate of 5.6% for a borrowing period of six months and are guaranteed by Mr. Tong Shiping, the Company’s Chairman, President and CEO, Ms. Cheng Weihong, a Director and Senior Vice President of the Company, an unrelated party who is a personal friend of Mr. Tong Shiping, and two unrelated parities, who are also customers of the Company. The total outstanding balance of these agreements was $3,257,416 as of December 31, 2013.This loan was repaid in March 2014. In February 2014, the Company entered into two loan agreements with China Zheshang Bank. Under the terms of these agreements, the Company borrowed an aggregate amount of $3,245,752 (RMB 20,000,000). The borrowings under these loan agreements bear interest at a rate of 5.6% for a borrowing period of six months and are guaranteed by Mr. Tong Shiping, the Company’s Chairman, President and CEO, Ms. Cheng Weihong, a Director and Senior Vice President of the Company, an unrelated party who is a personal friend of Mr. Tong Shiping, and two unrelated parties, who are also customers of the Company. The total outstanding balance of these agreements was $3,245,753 as of March 31, 2014. (10) Notes Payable to Suppliers From time to time, the Company issues notes payable to suppliers, which are guaranteed by various banks. The terms of these notes payable vary depending on the negotiations with the suppliers. Typical terms are in the range of three to six months.Prior to the expiration dates of the notes, the note holders can present these notes to the banks to draw on the note amounts if the Company does not settle the outstanding amount payable to these suppliers. The Company is subject to a bank fee of 0.05% on notes payable amounts. As of March 31, 2014 and December 31, 2013, the Company had eight outstanding notes payable to suppliers, maturing in May 2014, in an aggregate amount of $3,245,752 and $3,273,108 (RMB 20,000,000), respectively, the payment of which was guaranteed by China Zheshang Bank for a period of six months . The Company was required to maintain 100% of the note amounts of $3,245,752 and$3,273,108 (RMB 20,000,000), respectively, as guaranteed funds, which was classified as restricted cash as of March 31, 2014 and December 31, 2013, respectively. As of March 31, 2014, the Company had two outstanding notes payable to suppliers, maturing in August 2014, in an aggregate amount of $3,245,752 (RMB 20,000,000), the payment of which was guaranteed by China Zheshang Bank for a period of six months. The Company was required to maintain 100% of the notes amounts, or $3,245,752 (RMB 20,000,000), respectively, as guaranteed funds, which was classified as restricted cash as of March 31, 2014, respectively. As of March 31, 2014 and December 31, 2013, the Company had outstanding notes payable to suppliers in an aggregate amount of $4,868,628 and $4,909,662 (RMB 30,000,000), respectively, the payment of which was guaranteed by Agricultural Bank of China for a period of six months. The Company was required to maintain $4,868,628 (RMB 30,000,000) and $1,472,899 (RMB 10,000,000), respectively, as guaranteed funds, which was classified as restricted cash as of March 31, 2014 and December 31, 2013. 11 As of December 31, 2013, the Company had outstanding notes payable to suppliers in an aggregate amount of $13,092,433 (RMB 80,000,000), the payment of which was guaranteed by Bank of Jinzhou for a period of six months. The Company was required to maintain 50% of the notes amounts, or $6,550,349, as guaranteed funds, which was classified as restricted cash as of December 31, 2013.These notes payable were repaid during the three months ended March 31, 2014. The purpose of these arrangements is to provide additional time for the Company to remit payments while ensuring that suppliers do not bear any credit risk, since the suppliers’ payments are guaranteed by the banks. (11) Long term debt The Company has outstanding debt due to the seller of Zhonghe, which was acquired by the Company on November 30, 2013.The debt carries interest at a rate of 6% per annum.The debt is due in three installment payments of approximately $19.6 million (RMB120,000,000) each, including interest, and is secured by the real estate property where the Airport International Auto Mall is located. A summary of this debt follows: Outstanding debt balance $ Less current portion ) Outstanding debt balance less current portion $ (12)Major Customers and Suppliers One customer accounted for 23% of the Company’s net revenue for the three months ended March 31, 2014.Two customers accounted for a total of 30% of the Company’s net revenue during the three months ended March 31, 2013. One supplier accounted for 15% of the Company’s purchases during the three months ended March 31, 2014.One supplier accounted for 25% of the Company’s purchases during the three months ended March 31, 2013. (13) Retained earnings According to the Law of the PRC on Enterprises with Wholly-Owned Foreign Investment, the Company’s subsidiaries in the PRC are required to make appropriations from after-tax profits as determined under accounting principles generally accepted in the PRC (“PRC GAAP”) to nondistributable reserves.These reserve funds include one or more of the following: (i) a general reserve, (ii) an enterprise expansion reserve and (iii) a staff bonus and welfare fund.A wholly-owned PRC subsidiary is not required to make appropriations to the enterprise expansion reserve but annual appropriations to the general reserve are required to be made at 10% of the profit after tax as determined under PRC GAAP at each year-end, until such fund has reached 50% of its respective registered capital.The staff welfare and bonus reserve is determined by the board of directors.The general reserve is used to offset future losses.The subsidiary may, upon a resolution passed by the stockholder, convert the general reserve into capital.The staff welfare and bonus reserve are used for the collective welfare of the employees of the subsidiary.The enterprise expansion reserve is for the expansion of the subsidiary operations and can be converted to capital subject to approval by the relevant authorities.These reserves represent appropriations of the retained earnings determined in accordance with Chinese law. In addition to the general reserve, the Company’s PRC subsidiaries are required to obtain approval from the local PRC government prior to distributing any registered share capital.Accordingly, both the appropriations to general reserve and the registered share capital of the Company’s PRC subsidiary are considered as restricted net assets and are not distributable as cash dividends.As of March 31, 2014 and December 31, 2013, the Company’s statutory reserve fund was approximately $3,855,000 and $3,790,000, respectively. (14)Related Party Balances and Transactions Ms. Cheng Weihong made non-interest bearing loans to the Company from time to time to meet working capital needs of the Company.Ms. Cheng Weihong is a Director and Senior Vice President of the Company.Ms. Cheng Weihong is the wife of the Company’s Chairman, President and Chief Executive Officer, Mr. Tong Shiping.As of March 31, 2014 and December 31, 2013, the outstanding balances due to Ms. Cheng Weihong were $504,380 and $597,393, respectively. One of the Company’s former shareholders, Sino Peace Limited, paid accrued expenses through 2012 on behalf of the Company.As of March 31, 2014 and December 31, 2013, the outstanding balances due to Sino Peace Limited were $2,204,875 and $2,223,458, respectively. The balances as discussed above as of March 31, 2014 and December 31, 2013 are interest-free, unsecured and have no fixed term of repayment.During the three months and three months ended March 31, 2014 and 2013, there was no imputed interest charged in relation to these balances. In January 2014, Zhonghe entered into an agreement with Car King Tianjin to rent approximately 9,927 square meters of the Airport International Auto Mall for a period of ten years through December 2023.Rent for the year of 2014 is approximately $1.3 million (RMB8,000,000), for a monthly rate of approximately $109,000 (RMB 666,667). During the three months ended March 31, 2014, the Company recognized rental income of $327,033 (RMB 2,000,000) related to this lease.Accounts receivable due from Car King Tianjin amounted to $324,575 as of March 31, 2014. The Company made loans to Car King Tianjin for working capital purposes during the quarter ended March 31, 2014.Outstanding balances due from Car King Tianjin amounted to $1,298,301 as of March 31, 2014. 12 (15) Segment Information The Company has five principal operating segments: (1) sales of automobiles, (2) financing services, (3) web-based advertising, (4) automobile value added services, and (5) airport auto mall automotive services.Effective March 1, 2014, the Company ceased providing auto mall management services due to the expiration on February 28, 2014 of the Cooperation Agreement dated March 1, 2013, by and between the Company and Tianjin Prominent Hero International Logistics Co., Ltd, to manage the International Auto Mall in Tianjin, China.The Company’s operating segments are determined based on the nature of the services offered. Operating segments are defined as components of an enterprise about which separate financial information is available and that is evaluated regularly by the chief operating decision maker in deciding how to allocate resources and in assessing performance. The Company's chief executive officer and chief operating officer have been identified as the chief operating decision makers. The Company's chief operating decision makers direct the allocation of resources to operating segments based on the profitability and cash flows of each respective segment. The Company evaluates performance based on several factors, including net revenue, cost of revenue, operating expenses, and income from operations. The following tables show the operations of the Company's operating segments: Three Months Ended March 31, 2014 Airport Web-based Automobile Auto Mall Auto Mall Sales of Financing Advertising Value Added Automotive Management Automobiles Services Services Services Services Services Corporate Total Net revenue $ $
